Citation Nr: 0211139	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
discogenic disease of the cervical spine with nerve 
involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959, reserve military service from August 1959 to 
September 1959, and additional active military service from 
October 1959 to March 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 40 percent rating for 
discogenic disease of the cervical spine with nerve 
involvement.  

The September 2000 Board decision remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The objective medical evidence shows no cervical spine 
fracture, cord involvement, spasm, deformity, ankylosis, 
fatigue, muscle weakness, or lack of endurance.  

2.  The veteran is not bedridden, and he does not require a 
brace.  

3.  The veteran walks with a normal gait, and he is able to 
rise easily from the sitting and supine positions.  

4.  The veteran works and performs well as a veteran's 
representative whose primary responsibility is sedentary 
classroom teaching.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
discogenic disease of the cervical spine with nerve 
involvement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5286, 5287, 5290, and 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1976 rating decision granted service connection and an 
initial 20 percent rating for discogenic disease of the 
cervical spine with nerve involvement from March 1976, and 
rating decisions in July 1991, November 1991, and April 1992 
continued the 20 percent rating.  A December 1992 Board 
decision, which increased the rating to 40 percent, became 
final because the veteran was notified of the Board decision 
by letter dated December 30, 1992, and he did not appeal.  38 
U.S.C.A. §§ 7104(b), 7266(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1001, 20.1100 (2001).  A January 1993 rating 
decision, which assigned the 40 percent rating effective from 
January 10, 1991, became final because the veteran was 
notified of the RO decision by letter dated January 29, 1993, 
and a notice of disagreement was not filed within the 
prescribed time period.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2001).  

Four years later, the veteran filed a January 1997 
application for a temporary total rating for convalescence, 
which the RO also construed as an application for an 
increased rating.  The April 1998 rating decision continued 
the 40 percent rating, and the veteran perfected a timely 
appeal.  Although a September 1998 rating decision granted a 
temporary total rating for convalescence from February 12, 
1998 to June 1, 1998, the claim for a rating in excess of 
40 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In September 2000, 
the Board remanded the case to obtain additional medical 
records and a VA examination and medical opinion.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and declined 
the opportunity for a hearing.  The RO's October 2000 and 
June 2002 letters to the veteran, the April 1998 rating 
decision, the March 1999 and November 2001 statements of the 
case, and the September 2000 Board remand informed the 
veteran of the applicable laws and regulations and of the 
evidence needed to substantiate the claim.  Since the veteran 
was informed of the applicable laws and regulations and of 
the evidence needed to substantiate the claim and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's cervical spine disability was initially 
evaluated under the criteria for limitation of motion of the 
cervical spine.  It has since been evaluated under the 
criteria for limitation of motion of the cervical spine and 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 and 5293.  Given the diagnoses and 
findings of record, the Board will consider whether a higher 
rating is warranted under the criteria for ankylosis of the 
cervical spine (Diagnostic Code 5287), limitation of motion 
of the cervical spine (Diagnostic Code 5290), arthritis 
(Diagnostic Codes 5003 and 5010), residuals of vertebra 
fracture (Diagnostic Code 5285), complete ankylosis of the 
spine (Diagnostic Code 5286), and intervertebral disc 
syndrome (Diagnostic Code 5293) since January 1997, when the 
veteran filed his claim for an increased rating.  

The veteran is already in receipt of a 40 percent rating, 
which is equal to or greater than the maximum ratings 
available under the criteria for ankylosis or limitation of 
motion of the cervical spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287 and 5290.  In addition, because 
limitation of motion has been compensable ever since service 
connection was granted, a separate rating is not available 
for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5290.  

Of the remaining criteria for rating cervical spine 
disabilities, the only ratings higher than 40 percent are the 
60 and 100 percent ratings available under criteria for 
residuals of vertebra fracture, complete ankylosis of the 
spine, or intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, and 5293.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  

The criteria for residuals of cervical vertebra fracture do 
not support a higher rating.  Residuals of vertebra fracture, 
with cord involvement, bedridden, or requiring long leg 
braces, is assigned a 100 percent evaluation.  Consider 
special monthly compensation; with lesser involvement rate 
for limited motion, nerve paralysis.  Residuals of vertebra 
fracture, without cord involvement; abnormal mobility 
requiring neck brace (jury mast), is assigned a 60 percent 
evaluation.  In other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Note: Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Even if the medical evidence were to show a cervical spine 
fracture, which examination reports and x-rays through July 
2001 do not, any residuals would have been rated under the 
criteria for limitation of cervical spine motion (Diagnostic 
Code 5290) or arthritis (Diagnostic Codes 5003 and 5010) 
because the veteran does not require a brace, does not have 
cord involvement, and is not bedridden.  In July 2001, the 
veteran reported that he enjoyed his current job and 
performed well as a veteran's representative whose primary 
responsibility was classroom teaching.  He had no muscle 
spasm in February 1998 or July 2001.  Although he reported 
limitation in neck motion and intermittent, but increasing, 
neck pain while driving for prolonged periods or lifting 
materials for class out of his car trunk, he was still able 
to continue working as a veteran's representative in January 
1998 and July 2001 because he was sedentary for most of his 
work day.  The July 2001 VA examination of the neck revealed 
no deformities bilaterally, and there was no evidence of cord 
involvement, confinement to bed, or use of a brace.  

Similarly, the veteran does not have complete bony fixation, 
or ankylosis, of the cervical spine to establish a higher 
rating.  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), is assigned a 100 percent 
evaluation.  Complete bony fixation (ankylosis) of the spine 
at a favorable angle is assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5286.  

The veteran's worst cervical spine ranges of motion were 
flexion to 20 degrees and extension to 10 degrees at the 
August 1998 VA examination, rotation to each side to 
30 degrees at the August 1998 and July 2001 VA examinations, 
and bending to each side to 10 degrees in August 1998, with 
pain at the limits of motion, which the July 2001 VA examiner 
felt was not additionally limited by fatigue, weakness, and 
lack of endurance.  The existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must be considered when 
evaluation is based on limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).  Four motions - flexion, extension, and bending 
to each side - demonstrated severe limitation of motion, and 
two motions - rotation to each side - demonstrated no more 
than slight limitation of motion.  Although the veteran's 
limitation of motion may be severe, the July 2001 VA examiner 
found no ankylosis or neck deformities bilaterally with which 
to establish a higher rating under this criteria.  The 
current 40 percent rating accurately reflects the veteran's 
severe limitation of motion, but absence of ankylosis, in the 
cervical spine.  

Likewise, the veteran's neurological findings do not justify 
an increased rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief is assigned a 60 percent evaluation.  Recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief is assigned a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

At the July 2001 VA examination, the veteran's muscle 
strength of the neck in flexion and extension was normal, and 
muscle strength appeared to be normal (5/5) in all muscle 
groups of the upper extremities in January 1998, August 1998, 
and July 2001. Without muscle spasm or other neurological 
findings appropriate to the site of the disease disc, the 
single finding of absent ankle jerk in January 1998 and 
subjective complaints of neck pain by themselves are not 
enough to warrant a 60 percent rating. The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected cervical spine disability does not cause frequent 
hospitalizations or marked interference with employment.  
Since the veteran filed his January 1997 claim for an 
increased rating, he has been hospitalized only one time for 
cervical spine problems.  In any event, after undergoing 
surgical fusion of C3-4 in February 1998, the veteran was 
compensated with a temporary total rating for convalescence 
from February 12, 1998 to June 1, 1998.  The veteran has 
continued to work and enjoy his job as a veteran's 
representative.  Referral for consideration of an 
extraschedular rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for 
discogenic disease of the cervical spine with nerve 
involvement is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

